Name: Commission Regulation (EEC) No 2120/87 of 17 July 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7. 87 Official Journal of the European Communities No L 197/ 15 COMMISSION REGULATION (EEC) No 2120/87 of 17 July 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (4), as last amended by Regulation (EEC) No 827/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission , by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 27 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3) OJ No L 168 , 27. 6 . 1987, p. 22 . (4) OJ No L 261 , 26 . 9 . 1978 , p. 5 . 0 OJ No L 80, 24. 3 . 1987, p. 6 . No L 197/ 16 Official Journal of the European Communities 18 . 7. 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 (1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR Spain AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cutQ AU2 313,504 250,803 235,128 AU3 309,198 247,358 231,899 AR2 297,202 237,762 222,902 AR3 292,944 234,355 219,708 A02 284,343 227,474 213,257 A03 280,021 224,017 210,016 CU2 297,258 237,806 222,944 CU3 293,175 234,540 219,881 CU4 285,008 228,006 213,756 CR3 300,441 240,353 225,331 CR4 291,707 233,366 218,780 C03 278,717 222,974 209,038 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .